 1
 2
 3
 4                                                                 JS-6
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    ANTHONY SHAWN WOODS,                          Case No. CV 17-7853-AG (KK)
11                             Plaintiff,
12                        v.                        ORDER GRANTING
                                                    STIPULATION TO DISMISS
13    CITY OF LOS ANGELES, ET AL.,                  ACTION WITH PREJUDICE
14                             Defendant(s).
15
16
            The Court, having considered the Joint Stipulation filed by the parties on
17
     December 6, 2018, approves the stipulation. Therefore, the entire action is hereby
18
     dismissed with prejudice, each party to bear its own costs and fees.
19
20
     Dated: December 10, 2018
21
22                                             HONORABLE ANDREW J. GUILFORD
                                               United States District Judge
23
24
25
26
27
28
